Citation Nr: 0943338	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  06-07 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder.  

2.  Entitlement to an initial rating higher than 10 percent 
before November 4, 2004, and an initial rating higher than 20 
percent beginning November 4, 2004, for chest wall pain.  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1955 to January 1963.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in April 2005 and in October 
2007 of a Department of Veterans Affairs Regional Office 
(RO). 

In December 2008, the Board remanded the claim for increase 
for additional development.  

While on appeal, in a rating decision in May 2009, the RO 
increased the rating for chest wall pain to 20 percent, 
effective November 4, 2004.  In a statement in June 2009, the 
Veteran expressed his desire to continue his appeal for a 
higher rating.  

In a statement in June 2009, the Veteran raised the claim of 
service connection for depression as secondary to the 
service-connected chest wall pain, which is referred to the 
RO for appropriate action.  

The claims on appeal are REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  


REMAND

On the claim of service connection for posttraumatic stress 
disorder, the Veteran's DD Form 214 shows that he served with 
the 1902 Communications Squadron (AFCS).  In October 2007, 
the National Personnel Records Center reported that the 
Veteran's service personnel records were unavailable. 




In a statement in October 2009, the Veteran's representative 
argued that the National Personnel Records Center did not 
search the name the Veteran used while in service. 

VA will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency unless 
the records sought do not exist or that further efforts to 
obtain the records would be futile.  38 C.F.R. § 3.159(c)(2).

On the claim for increase for chest wall pain, in accordance 
with the remand directive of December 2008, the Veteran was 
afforded a VA examination in February 2009 to determine the 
current level of impairment due to the service-connected 
chest wall pain.  The VA examiner was asked to furnish 
opinions as to whether the chest wall pain was due to 
scarring, a nerve injury, or muscle injury.  As the findings 
are still inadequate for rating the disability, further 
evidentiary development is required. 

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's service 
personnel records from the appropriate 
federal custodian, using the name under 
which the Veteran served in the 
military, that is, HANDERSON, Leon 
Charles Jr.  If no records can be 
found, notify the Veteran in accordance 
with 38 C.F.R. § 3.159(e).

2.  Request from the U.S. Army and 
Joint Services Records Research Center 
the unit history and lessons learned of 
the 1902 Communications Squadron for 
January 1959 and from January 1960 to 
January 1961 for documentation that a 
detachment was sent to Da Nang, 
Vietnam.  If no records can be found, 
notify the Veteran in accordance with 
38 C.F.R. § 3.159(e).


3.  Afford the Veteran a VA examination 
to determine the severity of the muscle 
and neurological manifestations of the 
service-connected chest wall pain.  

The examiner is asked to distinguish 
the manifestations of muscle impairment 
(e.g., loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination and 
uncertainty of movement from the 
manifestations of nerve impairment 
(e.g., loss of reflexes, muscle 
atrophy, sensory disturbances, and 
pain. 

Where manifestations cannot be 
distinguished, the examiner is asked to 
describe with specificity the muscle 
and nerve symptoms that are found to be 
overlapping and affecting the same 
function.  

Regarding muscle injury 
manifestations, the examiner is 
requested to characterize the 
impairment as moderate, moderately 
severe, or severe, for each 
extremity affected.  The examiner 
is also asked to furnish range of 
motion of each upper extremity in 
terms of forward flexion and 
abduction of the shoulders.  

Also, the examiner is asked to 
describe any functional loss of 
range of motion due to painful 
motion, weakened movement, painful 
movement, or disturbance in 
locomotion or weight bearing, per 
DeLuca v. Brown, 8 Vet. App. 202 
(1995).  


Regarding the neurological 
manifestations, the examiner is 
requested to characterize the 
degree of nerve injury impairment 
as moderate or severe.  

The claims file, to include the VA 
examination reports of November 
2004 and February 2009, should be 
made available to the examiner for 
review. 

4.  After the above development is 
completed, adjudicate the claims.  On 
the claim for increase consider 
Diagnostic Codes 5201, 5303, 8211, 
8311, and 8411, as well as whether a 
separate rating should be assigned for 
each upper extremity, and evaluating 
the disability under criteria that 
provides the highest rating where 
muscle and nerve injury symptoms 
overlap.  If any benefit sought remains 
denied, furnish the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the Veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2009).  


